Citation Nr: 1208118	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an initial disability rating in excess of 20 percent for postoperative, degenerative joint disease of the right knee, status post meniscal tear.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 1984, to July 26, 1984, and from October 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part granted service connection for patellofemoral syndrome, status post medial meniscal tear, with slight limitation of motion, evaluated as 10 percent disabling, effective April 1, 2005.  Subsequently, a decision review officer's (DRO) decision dated in June 2006, recharacterized the knee disability as postoperative, degenerative joint disease of the right knee, status post medial meniscal tear and increased the disability rating from 10 percent to 20 percent, effective March 31, 2005.  Because this is not the highest possible rating available under the rating schedule for this disability and the Veteran has not indicated that he is content with the 20 percent rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Board remanded the Veteran's claim to schedule a new VA examination to determine the current nature and severity of the Veteran's service-connected right knee disability.  The Veteran was notified of the scheduled VA examination via an August 2010 letter that was sent to a new address.  The Veteran did not appear for the scheduled examination on September 15, 2010.  The Veteran was then sent the November 2011 supplemental statement of the case (SSOC), to his old address of record, which was not returned as undeliverable.  A January 2012 letter notifying the Veteran that his case was returned to the Board's docket was sent to the old address of record and was returned as undeliverable, indicating that the Veteran's address had changed.  A February 2012 document generated by the RO indicated that the Veteran's address changed.  The new address listed was the address listed on the August 2010 letter to the Veteran.  

However, it is unclear when the Veteran's address changed in this case.  Even though the August 2010 letter was sent to the "new" address, the November 2011 SSOC was sent to the "old" address of record and was not returned as undeliverable.  In the February 2012 written brief presentation, the Veteran's representative requested remand of the case as it was unclear where the Veteran currently resides.  Based on the conflicting addresses of record, the Board finds that the case should be remanded again to verify the Veteran's current address and to schedule him for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current address and ensure VA has the Veteran's correct address on file.  This address should be documented in the claims file.

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his right knee disorder since July 2005.  After the Veteran has signed the appropriate releases, any indentified records of pertinent medical treatment should be obtained and associated with the claims file.  All attempts to procure records should be documented in the claims file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  All records and/or responses received should be associated with the claims file.  

If the RO is unable to secure these records, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

3.  After the records are obtained, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his current right knee disorder.  The claims folder and a copy of this remand should be made available to the examiner.  The report should set forth all objective findings regarding the right knee in accordance with the AMIE protocols for rating knee disabilities including complete range of motion measurements.  The examiner must indicate whether there is any recurrent subluxation or lateral instability in the right knee.  If there is subluxation and/or lateral instability, the examiner should characterize its degree.  In this regard, the terms "severe," "moderate," and "slight" are the preferred adjectives.  The examiner must comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of the right knee.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale for any opinion expressed should be provided.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC that includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


